Exhibit 10.31

 

[a1.jpg]

 

CONSULTING AGREEMENT

 

 

This Consulting Agreement (“Agreement”) is entered into as of March 1, 2019
(“Effective Date”), by and between China Kington Asset Management Co. Ltd. with
principal place of business at Suite 1907-09, Gang Tai Plaza, No 700 Yan An East
Road, Shanghai, China (“Consultant”), and NovaBay Pharmaceuticals, Inc.
(“Company”), a Delaware corporation whose address 2000 Powell St. Suite 1150,
Emeryville, CA 94608, each separately referred as a “Party” and collectively the
“Parties.”

 

Company desires to retain Consultant to provide consulting services to Company,
and Consultant is willing to provide such services to Company, on the terms and
conditions set forth herein.

 

1.

Consulting Services

 

1.1      Statement of Work. Company wishes Consultant to undertake the Services
set forth in the Statement of Work attached to this Agreement as Exhibit A.
Company may from time to time offer Consultant other projects that will be
described and set forth in a Statement of Work in the form of Exhibit A (each a
“Statement of Work”). Each Statement of Work will, upon execution by both
Parties, form a part of this Agreement and be subject to these terms and
conditions, except to the extent, if any, otherwise expressly set forth in the
applicable Statement of Work.

 

1.2      Performance of Services. Consultant will use commercially reasonable
efforts to perform the services set forth in each Statement of Work (the
“Services”), in a timely and professional manner consistent with applicable
industry standards and terms set forth in the applicable Statement of Work. The
manner and means by which Consultant chooses to complete the Services are in
Consultant’s sole discretion and control. In performing the Services, Consultant
agrees to provide his own equipment, tools and other materials at his own
expense. Under certain circumstances agreed to in advance by Company, Company
will make its facilities available to Consultant as is reasonably necessary for
the provision of the Services. Consultant may not subcontract or otherwise
delegate his obligations under this Agreement or hire any employees to fulfill
any of the Services without Company’s prior written consent. For any work
performed on the premises of Company, Consultant will comply with Company’s
security, confidentiality, safety and health policies.

 

1.3      No Conflict of Interest. Consultant represents and warrants that
entering into this Agreement or the performance of the Services under this
Agreement do not conflict with or violate any duties or any agreement of which
Consultant is a Party or third Party beneficiary. Consultant agrees during the
term of any Statement of Work not to accept work, enter into any agreement, or
accept any obligation that is inconsistent or incompatible with his obligations
under this Agreement, or the scope of Services rendered to Company under any
applicable Statement of Work.

 

2.

Compensation

 

2.1      Compensation for Services. As full compensation for Services performed
by Consultant, Company will pay Consultant a fee for Services rendered as set
forth in the applicable Statement of Work. Unless other terms are set forth in
the applicable Statement of Work, Company will pay Consultant for Services
within thirty (30) calendar days of the date of Consultant’s invoice. Invoices
shall be submitted to Company via email to ap@novabay.com and copied to
jhall@novabay.com. Except as may be agreed to in a Statement of Work regarding
reimbursed expenses, Consultant will be responsible for all expenses incurred in
performing Services under this Agreement. Upon termination of this Agreement
(other than for Consultant’s material breach), Consultant will be paid fees on a
proportional basis for Services performed, up to and including the effective
date of such termination.

 

Page 1 of 7

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

2.2      Invoice Disputes. In the event that Company disputes any invoice,
Company will pay the undisputed portions in accordance with the terms of this
Section. The Parties will work in good faith to resolve any disputed invoices
within thirty (30) calendar days of notice to Consultant of the disputed
invoices by Company.

 

2.3      Expenses. The Company shall not pay or reimburse the Consultant for
expenses incurred by the Consultant in connection with the performance of the
Services and related to the business of the Company, unless prior approval has
been provided by the Company. Travel expenses by Bob Wu to visit the Company
offices will not need prior approval.

 

3.

Independent Contractor

 

3.1      Relationship. Consultant’s relationship with Company will be that of an
independent contractor and payment will be reported on a 1099.

 

3.2      Taxes. Consultant will be solely responsible for all taxes and the
filing of US tax returns if necessary, social security, disability and other
contributions with respect to Consultant’s income from the payments made by
Company under this Agreement.

 

4.

Intellectual Property

 

4.1      Prior Work. Company understands that Consultant has experience and
knowledge in the field of the Services, and acknowledges that such prior
experience is one of the factors for Company’s choice of Consultant for the
Services. Company agrees that all creations (including, without limitation, any
technology, inventions, discoveries, works of authorship or other prior
creations) that were conceived, created or reduced to practice by or for
Consultant (alone or with others) prior to commencement of Consultant’s
professional services work for Company (collectively, “Prior Work”) are owned by
Consultant and not assigned to Company under this Agreement.

 

4.2      Developments. Consultant agrees that all worldwide rights, title and
interest in any ideas, techniques, inventions, systems, feedback, formulae,
business or marketing plans, projections or analyses, discoveries, technical
information, programs, prototypes, improvements or creations that are related to
the Company’s business or products and that Consultant creates, conceives,
discovers, reduces to practice or makes, alone or with others, in the course of
performing the Services (collectively “Developments”) will belong exclusively to
Company or its affiliates. In accordance with these obligations:

 

(i)     Consultant hereby assigns in perpetuity to Company or its affiliates all
rights, title and interest in any invention, improvement or discovery conceived
of, or first reduced to practice, by Consultant or its employees or assistants
in the course of performing the Services.

 

(ii)     Consultant hereby assigns in perpetuity to Company or its affiliates
all rights, title and interest in the copyright to any copyrightable Development
that is a work of authorship, whether in human readable or machine readable
form, first created or composed by Consultant in the course of performing the
Services, including without limitation any and all literary works, musical
works, dramatic works, pictorial works, graphic works, audiovisual works and
sound recordings. Consultant agrees to waive any moral rights it may have or
acquire in the Developments, and to the extent any such moral rights cannot be
waived, Consultant hereby grants Company an exclusive, irrevocable, royalty free
license to reproduce, distribute, sell, modify, make derivative works of,
translate, publish, dispose of, and use any such moral rights and to authorize
others to exercise the foregoing rights.

 

Page 2 of 7

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

(iii)     Consultant represents and warrants that if Consultant furnishes to
Company any patented or patentable inventions or any copyrighted or
copyrightable material that were not first conceived of, reduced to practice,
discovered, created or composed by Consultant in performing the Services,
Consultant (1) will identify in writing such inventions or material before or at
the time of delivering the Developments to Company and (2) hereby grants Company
or its affiliates a royalty-free, nonexclusive, and irrevocable license to
reproduce, distribute, sell, modify, make derivative works of, translate,
publish, use and dispose of these inventions and material and to sub-licenses
all of the foregoing rights. Notwithstanding the foregoing, Consultant will not
incorporate pre-existing material owned by any third Party into any Development
without Company’s prior written knowledge and consent.

 

(iv)     Consultant agrees to execute (or have executed) all documents and to
take all other action reasonably requested by Company to enable the Company or
its affiliates to secure, perfect, record or preserve the ownership, assignment
and license rights in the Developments as set forth in this Section 4 anywhere
in the world.

 

(v)     Consultant agrees to take all legally necessary action to ensure that
all associates and employees engaged by Consultant in the performance of this
Agreement will be bound by the terms of this Section 4. Consultant represents
and warrants that it has or will have with its associates and employees written
agreements sufficient to ensure that all rights, including moral rights, in the
Developments will be assigned and licensed to Company or its affiliates as set
forth under this Section 4.

 

5.

CONFIDENTIAL INFORMATION AND HIPAA.

 

5.1      Confidential Information. Consultant agrees and acknowledges that
during the performance of the Services, Consultant may receive and have access
to confidential, proprietary, and trade secret information about Company and/or
its clients (“Confidential Information”). For purposes of this Agreement,
“Confidential Information” means and will include, but not limited to,: (i) any
information, materials or knowledge regarding Company and its business,
financial condition, products, programming techniques, customers, suppliers,
technology or research and development that is disclosed to Consultant or to
which Consultant has access in connection with performing Services; (ii) the
Developments; and (iii) the existence and terms and conditions of this
Agreement. Regardless of whether so marked or identified, however, any
information that the Recipient knew or should have known, under the
circumstances, was considered confidential or proprietary by the Discloser, will
be considered Confidential Information of the Discloser.

 

5.2      Protection of Confidential Information. Consultant agrees to hold all
Confidential Information in strict confidence, not to use it in any way,
commercially or otherwise, except in performing the Services, and not to
disclose it to others. Consultant further agrees to take all action reasonably
necessary to protect the confidentiality of all Confidential Information
including, without limitation, implementing and enforcing procedures to minimize
the possibility of unauthorized use or disclosure of Confidential Information.
Consultant will ensure that each of his subcontractors or employees (if any) who
will have access to the Confidential Information executes an agreement, the form
of which may be subject to the approval of NovaBay in its sole discretion (the
“Confidentiality Agreement”), obligating the subcontractor or employee to keep
all Confidential Information confidential and not to use the Confidential
Information in any way, commercially or otherwise, except in performing the
Services.

 

5.3      Exceptions: Confidential Information excludes information that
Consultant can establish through written records, (i) is readily accessible to
the public in a written publication prior to the date of this Agreement; (ii)
becomes generally known, previously disclosed or available to the public through
no improper action by Consultant; (iii) was independently developed by the
Consultant without use or reference to Company’s Confidential Information; or
(iv) becomes known to the Consultant, without restriction, from a third Party
not bound by an obligation of confidentiality covering the Confidential
Information, v) as required by law or any regulatory or government authority,
provided that Consultant shall provide prompt prior written notice thereof to
the Company to enable Company to seek a protective order or otherwise prevent
the disclosure.

 

Page 3 of 7

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

5.4      HIPAA. In performing the services hereunder, Consultant may receive
from NovaBay, or create or receive on behalf of NovaBay, patient healthcare,
billing, or other confidential patient information, “Patient Information”.
Patient Information, as the term is used herein, includes all “Protected Health
Information,” as that term is defined in 45 Code of Federal Register 164.501.
Consultant shall use Patient Information only as necessary to provide the
services to NovaBay as set forth in this Agreement. Consultant shall comply with
all laws, rules and regulations relating to the confidentiality of Patient
Information, including the applicable provisions of the privacy regulations
promulgated pursuant to Health Insurance Portability and Accountability Act of
1996, Title XIII of the American Recovery and Reinvestment Act of 2009 (Public
Law 111-005) “HIPAA” and the rules, guidance and regulations promulgated
thereunder, as amended from time to time.

 

6.

Term and Termination

 

6.1      Term. The term of this Agreement shall be one (1) year from Effective
Date, unless terminated sooner as provided hereunder. The term may be modified
or extended only by mutual written agreement of Parties.

 

6.2      Termination. Either Party reserves the right forthwith to terminate
this Agreement at any time by providing the other Party with fifteen (15) days
prior written notice.

 

6.3      Effect of Termination. Upon the effective date of any termination of
this Agreement, Consultant will immediately cease performing Services under this
Agreement. Unless this Agreement has been terminated by Company for material
breach by Consultant, Company agrees to pay Consultant compensation due for
Services actually rendered, in accordance with Section 2, and such amounts will
be in full satisfaction of any obligation or liability of Company to Consultant
for payments due to Consultant under this Agreement. Sections 3, 4, 5, 6, 7, 8,
and 9 will survive the expiration or termination of this Agreement. Termination
of this Agreement by either Party will not act as a waiver of any breach of this
Agreement and will not act as a release of either Party from any liability for
breach of such Party’s obligations under this Agreement. Neither Party will be
liable to the other for damages of any kind solely as a result of terminating
this Agreement in accordance with its terms, and termination of this Agreement
by a Party will be without prejudice to any other right or remedy of such Party
under this Agreement or applicable law.

 

6.4      Delivery of Materials. Upon any termination of this Agreement or at any
time upon Company’s request, Consultant will promptly return to Company any and
all Information of Company. Upon any termination and receipt of payment
therefore, Consultant will also promptly deliver all work product, including
Developments then in progress for deliverables under a Statement of Work.

 

7.

Indemnification

 

The Parties shall mutually indemnify, defend and hold harmless each other from
and against any and all losses incurred by the other (the “Indemnified Party”)
which arise out of or result from misrepresentation, or breach or non-
fulfillment of any covenant contained in this Agreement. Notwithstanding the
foregoing, the Indemnifying Party shall not be responsible for any liability,
loss or damage resulting from (i) the negligence, intentional misconduct or
willful malfeasance by the Indemnified Party.

 

Page 4 of 7

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

8.

Limitation Of Liabilities

 

IN NO EVENT WILL NOVABAY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION WITH THIS AGREEMENT, EVEN IF
NOVABAY HAS BEEN INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.

 

9.

General Provisions.

 

9.1      Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in San
Francisco, California in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.
Consultant agrees that Company's damages arising from any breach of this
Agreement by Consultant would be difficult, if not impossible, and inadequate to
measure and calculate.

 

9.2      Governing Law; Venue. This Agreement and the rights and obligations of
both Parties shall be governed and construed in accordance with the laws of the
State of California, without giving effect to its choice of law or conflict of
laws rules Any legal action or proceeding arising under this Agreement will be
brought exclusively in the federal or state courts located in the Northern
District of California and the Parties hereby irrevocably consent to the
personal jurisdiction and venue therein.

 

9.3      Equitable Remedies. Due to the personal and unique nature of the
Services and Consultant’s access to Confidential Information of Company, Company
shall have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief without prejudice to
any other rights and remedies that Company may have for a breach of this
Agreement. Consultant further agrees that no bond or other security shall be
required in obtaining such equitable relief.

 

9.4      Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable, that provision of the Agreement will be
enforced to the maximum extent permissible so as to affect the intent of the
Parties and the validity or enforceability of the other provisions will not be
affected.

 

9.5      Waiver. The waiver of any breach of any provision of this Agreement
will not constitute a waiver of any subsequent breach of the same other
provisions hereof.

 

9.6      Assignment. Consultant will not and will not have the right to assign,
transfer, delegate or otherwise dispose of, this Agreement or any of
Consultant’s rights or obligations under this Agreement without the prior
written consent of Company. Subject to the foregoing, this Agreement will be
binding upon and will inure to the benefit of the Parties and their respective
successors and permitted assigns.

 

9.7      Notices. Any notice, request, demand, or other communication required
or permitted hereunder will be in writing, will reference this Agreement and
will be deemed to be properly given: (a) when delivered personally; (b) when
sent by facsimile, with written confirmation of receipt by the sending facsimile
machine; (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) two (2)
business days after deposit with a private industry overnight courier, with
written confirmation of receipt. All notices will be sent to the address set
forth on the signature page of this Agreement and to the notice of the person
executing this Agreement (or to such other address or person as may be
designated by a Party by giving written notice to the other Party pursuant to
this Section).

 

Page 5 of 7

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

9.8      Entire Agreement; Amendment. This Agreement (including the Exhibits
attached hereto, which are incorporated herein by reference) are the final,
complete and exclusive agreement of the Parties with respect to the subject
matter hereof and supersedes and merges all prior or contemporaneous
representations, discussions, proposals, negotiations, conditions,
communications and agreements, whether written or oral, between the Parties
relating to the subject matter hereof and all past courses of dealing or
industry custom. No modification of or amendment to this Agreement will be
effective unless in writing and signed by each of the Parties.

 

9.9      Counterparts. This Agreement may be executed (including, without
limitation, by facsimile signature) in multiple counterparts, with the same
effect as if the Parties had signed the same document. Each counterpart so
executed will be deemed to be an original, and all such counterparts will be
construed together and will constitute one Agreement.

 

 

 

IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

By: /s/ Justin M. Hall

By: /s/ Eric WU

   

Name: Justin M. Hall, Esq.

Name: Eric WU

   

Title: Senior Vice President

Title: Senior Vice President

   

By: /s/ Justin M. Hall

By: /s/ Eric WU

 

Page 6 of 7

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

EXHIBIT A –STATEMENT OF WORK

 

  1. Services: The Services provided by Consultant to NovaBay shall include, but
shall not be limited to, a detailed review of the Company’s finances, fund
raising opportunities, and strategic opportunities.        

2.

Compensation and Billing: NovaBay shall pay Consultant $50,000 at the Effective
Date of this Agreement, and $50,000 upon the expiration of the Agreement,
provided that the Services have been adequately performed. The second payment
shall become due even if the Agreement is terminated prior to its expiration
date.

 

 

3.

Term: This Agreement will commence on the Effective Date and continue for twelve
(12) months.

 

Except to the extent, if any, otherwise expressly set forth in this Statement of
Work, this Statement of Work is governed by the terms of the Consulting
Agreement, dated March 1, 2019 in effect between NovaBay and Consultant.

 

 

 

NOVABAY PHARMACEUTICALS, INC.

CONSULTANT 

       

By: /s/ Justin M. Hall

By: /s/ Eric WU

   

Name: Justin M. Hall, Esq.

Name: Eric WU

   

Title: Senior Vice President

Title: Senior Vice President

 

Page 7 of 7